DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 9, 13, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strom et al (US 20200321710) in view of Zhu et al (US 20200161775).
With respect to claim 1, 14, 15, Strom teaches an apparatus (para 5, “an electronic device”) comprising:  a first uniform multi input/multi output (MIMO) antenna array having transmitting antennas and receiving antennas (para 13, “the electronic device may use the one or more transmitters, the first set of transmit antennas, the second set of transmit antennas, the one or more receivers, the first set of receive antennas and the second set of receive antennas in a multiple-input multiple-output (MIMO) operating mode”), a second uniform MIMO antenna array having transmitting antennas and receiving antennas (para 13, “the electronic device may use the one or more transmitters, the first set of transmit antennas, the second set of transmit antennas, the one or more receivers, the first set of receive antennas and the second set of receive antennas in a multiple-input multiple-output (MIMO) operating mode”), radar communication circuitry configured and arranged with the first and second MIMO antenna arrays (para 38, “a set of transmit antennas 218 communicatively coupled to the one or more transmitters in the one or more transceivers 118 (e.g., by connections or signal lines, such as 
With respect to claim 1, 14, and 15, Strom does not teach the first uniform antenna in a first sparse arrangement  and the second uniform antenna in a second sparse arrangement that is different than the first sparse arrangement, the second uniform MIMO antenna array being arranged with the first uniform MIMO antenna array in a non-uniform arrangement. Zhu teaches the first uniform antenna in a first sparse arrangement (para 49, “between any two subarray antennas, spacing between adjacent antenna elements of a first subarray antenna is D1=m×d, spacing between adjacent antenna elements of a second subarray antenna is D2=n×d, and m and n are coprime positive integers which are two or more”) the second uniform antenna in a second sparse arrangement that is different than the first sparse arrangement, the second uniform MIMO antenna array being arranged with the first uniform MIMO antenna array in a non-uniform arrangement (para 49, “between any two subarray antennas, spacing between adjacent antenna elements of a first subarray antenna is D1=m×d, spacing between adjacent antenna elements of a second subarray antenna is D2=n×d, and m and n are coprime positive integers which are two or more”). It would have been obvious to modify Strom to include the first uniform antenna in a first sparse arrangement  and the second uniform antenna in a second 
With respect to claims 9, Strom teaches the common time period is a particular instance in time (para 60, “The resulting signature of the object may include multiple dimensions. For example, the signature may include one or more of: a range to the object (such as time-of-flight information), a first angle to the object along a first axis”).
With respect to claims 13, Strom teaches the MIMO antennas are spaced apart from one another within a vehicle and the radar communication circuitry is configured and arranged to ascertain the directional characteristics relative to the vehicle and the object as the vehicle is moving through a dynamic environment (para 60, “the signature may include one or more of: a range to the object (such as time-of-flight information), a first angle to the object along a first axis (such as azimuth direction 212), Doppler information associated with the object (such as velocity information) and/or a second angle to the object along a second axis”).
Claims 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strom in view of Zhu as applied to claims 1 and 15 above, and further in view of Raphaeli et al (US 20180166794).
With respect to claim 2 and 16, Raphaeli teaches comparing the reflections includes identifying a reflection detected by the first MIMO array that overlaps with a reflection detected by the second MIMO array (para 7, “determining the angle of arrival by applying a resolving function to compare the expected phase difference between the signals from two of the overlapping virtual antenna elements”). It would have been obvious to modify Strom in view of Zhu to include the comparing the reflections includes identifying a reflection detected by the first MIMO array that overlaps with a reflection detected by the second MIMO array because it is .
Claims 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strom in view of Zhu as applied to claims 1 and 15 above, and further in view of Losch et al (US 20210072350).
With respect to claim 3 and 17, Losch teaches comparing the reflections includes identifying reflections detected by the first MIMO array that are offset in angle relative to reflections detected by the second MIMO array (para 19, “To determine this phase offset, the received signals from the two sub-arrays are then compared with one another”). It would have been obvious to modify Strom in view of Zhu to include comparing the reflections includes identifying reflections detected by the first MIMO array that are offset in angle relative to reflections detected by the second MIMO array because it is merely a substitution of a well-known method to determine the angle of an object with no new or unexpected results.
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strom in view of Zhu as applied to claims 1 above, and further in view of Heo et al (US 20200249344).
With respect to claim 4, Heo teaches the radar communication circuitry is configured and arranged with the first and second MIMO antenna arrays to ascertain the directional characteristics by suppressing ambiguities in reflections received by the first and second MIMO arrays based on misalignment of corresponding reflections received by each array (para 78, “By arranging a horizontal distance between the receiving antennas to 0.5λ and comparing angle information obtained from channels of respective receiving antennas and then compensating for based on the compared result, it is possible to minimize angle ambiguity caused by the grating lobe”). It would have been obvious to modify Strom in view of Zhu to include the radar communication circuitry is configured and arranged with the first and second MIMO antenna arrays to ascertain the directional characteristics by suppressing ambiguities in reflections received by the first and second MIMO arrays based on misalignment of corresponding .
Claims 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strom in view of Zhu as applied to claims 1 and 15 above, and further in view of Liu et al (US 7903617).
With respect to claim 5 and 18, Liu teaches the radar communication circuitry is configured and arranged with the first and second MIMO antenna arrays to suppress correlation among sources such that the arrays are co-prime in terms of antenna spacing and number of elements (col 9, lines 1-4, “all the auto- and cross-correlations of all the interference signals are eliminated by the filter”). It would have been obvious to modify Strom in view of Zhu to include the radar communication circuitry is configured and arranged with the first and second MIMO antenna arrays to suppress correlation among sources such that the arrays are co-prime in terms of antenna spacing and number of elements because it is merely a substitution of a well-known method to determine the angle of an object with no new or unexpected results.
Claims 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strom in view of Zhu as applied to claims 1 and 15 above, and further in view of Rao et al (US 20180292510).
With respect to claim 6 and 19, Rao teaches the radar communication circuitry is configured and arranged with the first and second MIMO antenna arrays to ascertain the directional characteristics by: identifying multiple possible angles to the object based on the reflections received by the first MIMO array (para 28, “The angle index may particularly refer to the index of a dominant signal in the angle-FFT and directly corresponds to the angle of arrival of an object”), identifying multiple possible angles to the object based on the reflections received by the second MIMO array (para 28, “The parameters of this dominant signal (such as the angle-index, magnitude and phase) may be stored to be used as a reference for comparison to the parameters of the signals received by the second device 202 on the same particular frame Strom in view of Zhu to include the radar communication circuitry is configured and arranged with the first and second MIMO antenna arrays to ascertain the directional characteristics by: identifying multiple possible angles to the object based on the reflections received by the first MIMO array identifying multiple possible angles to the object based on the reflections received by the second MIMO array and determine an angle at which the object lies relative to the MIMO antenna arrays by selecting one of the multiple possible angles identified from the first MIMO array that corresponds to one of the multiple possible angles identified from the second MIMO array because it is merely a substitution of a well-known method to determine the angle of an object with no new or unexpected results.
Claims 7-8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strom in view of Zhu as applied to claims 1 and 15 above, and further in view of Raphaeli et al (CN110741273A). 
With respect to claims 7 and 20, Raphaeli teaches the transmitting antennas of the first MIMO array are spaced at a first distance; the receiving antennas of the first MIMO array are spaced at a second distance (abstract, “the first transmit antenna of the transmitting antenna array may be spaced apart by a first distance, wherein the receive antenna of the first receiving antenna array can be spaced from each other a second distance; wherein the first distance and the second distance in each of more than one-half wavelength, wherein the first distance is different from the second distance,”) the transmitting antennas of the second MIMO array are Strom in view of Zhu to include the transmitting antennas of the first MIMO array are spaced at a first distance; the receiving antennas of the first MIMO array are spaced at a second distance the transmitting antennas of the second MIMO array are spaced at a third distance; and the receiving antennas of the second MIMO array are spaced at a fourth distance, the first, second, third and fourth distances being different from one another because it is merely a substitution of a well-known method to arrange an antenna array with no new or unexpected results to the received data.
With respect to claims 8, Raphaeli teaches the transmitting antennas within the first MIMO array are spaced from one another by a first distance; the receiving antennas within the first MIMO array are spaced from one another by a second distance (abstract, “the first transmit antenna of the transmitting antenna array may be spaced apart by a first distance, wherein the receive antenna of the first receiving antenna array can be spaced from each other a second distance; wherein the first distance and the second distance in each of more than one-half wavelength, wherein the first distance is different from the second distance”) the transmitting antennas within the second MIMO array are spaced from one another by a third distance; and the receiving antennas within the second MIMO array are spaced from one another by a fourth distance, the first, second, third and fourth distances being different than one another and at Strom in view of Zhu to include the transmitting antennas within the first MIMO array are spaced from one another by a first distance; the receiving antennas within the first MIMO array are spaced from one another by a second distance, the transmitting antennas within the second MIMO array are spaced from one another by a third distance; and the receiving antennas within the second MIMO array are spaced from one another by a fourth distance, the first, second, third and fourth distances being different than one another and at least half of a wavelength at which the MIMO arrays transmit the radar signals because it is merely a substitution of a well-known method to arrange an antenna array with no new or unexpected results to the received data.
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strom in view of Zhu as applied to claims 1 above, and further in view of Losch et al (US 20210072350). 
With respect to claim 10, Losch et al (US 20210072350). Losch teaches the radar communication circuitry is configured to ascertain the directional characteristics of the object by: comparing the reflections of the transmitted radar signals received by the first MIMO array with the reflections of the transmitted radar signals received by the second MIMO array during respective instances in time; and using the compared reflections at each instance in time to ascertain the directional characteristics of the object (abstract, “A method for calibrating two receiving units of a radar sensor that includes an array of receiving antennas formed by two Strom in view of Zhu to include the radar communication circuitry is configured to ascertain the directional characteristics of the object by: comparing the reflections of the transmitted radar signals received by the first MIMO array with the reflections of the transmitted radar signals received by the second MIMO array during respective instances in time; and using the compared reflections at each instance in time to ascertain the directional characteristics of the object because it is merely a substitution of a well-known method to determine the angle of an object with no new or unexpected results.
With respect to claim 11, Losch et al (US 20210072350). Losch teaches the common time period is a period in time during which multiple waveforms of the reflections are received by each of the MIMO arrays; and comparing the reflections includes comparing the multiple waveforms of the reflections received by the first MIMO array with the multiple waveforms of the reflections received by the second MIMO array (para 1, “an evaluation unit, which is designed to carry out an angle estimation for located radar targets based on phase differences between the signals received by the receiving antennas”). It would have been obvious to modify Strom in view of Zhu to include the common time period is a period in time during which multiple waveforms of the reflections are received by each of the MIMO arrays; and comparing the reflections includes comparing the multiple waveforms of the reflections received by the first MIMO array with the multiple waveforms of the reflections received by the second MIMO array because it is merely a substitution of a well-known method to determine the angle of an object with no new or unexpected results.
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strom in view of Zhu as applied to claims 1 above, and further in view of Asanuma (US 20170356990).
With respect to claim 12, Asanuma teaches the radar communication circuitry is configured to ascertain the directional characteristics by discarding non-matching peaks (para Strom in view of Zhu to include the radar communication circuitry is configured to ascertain the directional characteristics by discarding non-matching peaks in the compared reflections and determining a direction of the object based on the remaining peaks in the compared reflections the radar communication circuitry is configured to ascertain the directional characteristics by discarding non-matching peaks in the compared reflections and determining a direction of the object based on the remaining peaks in the compared reflections because it is merely a substitution of a well-known method to determine the angle of an object with no new or unexpected results.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/            Primary Examiner, Art Unit 3648